Exhibit 10.1

 

     LOGO [g261732ex10_1pg01.jpg] September 16, 2011          

13000 Deerfield Parkway Bldg. 200

Milton, GA 30004

Telephone: 678.566.9000

R. Paul Hirt, Jr.

Dear Paul:

On behalf of Exide Technologies, I am pleased to extend an offer for the
position of President, Exide Americas at our Milton, Georgia location. You will
report to me. Your annual base salary will be paid at a rate of approximately
$16,666.67 semi-monthly ($400,000 per year). It is anticipated that you will
begin employment on or about November 14, 2011.

You will receive a $250,000 cash inducement award, payable in a lump sum on the
first anniversary of your hire date. This payment shall be referred to herein as
an “Inducement Award.” Should you leave the Company voluntarily or be terminated
“for cause” (as defined herein) prior to the second anniversary of your hire
date, you will be obligated to repay the Company a pro-rated portion of this
Inducement Award, to the extent paid, based upon a fraction the numerator of
which is (x) twenty-four (24) minus the number of calendar months you are
employed by the Company and the denominator of which is (y) twenty-four (24).
For purposes of determining the above-stated repayment obligation under the
Inducement Award, a “for cause” termination shall mean (i) a willful and
continued (after ten business days prior written notice from the Company)
failure to substantially perform your duties or to comply with the reasonable
policies of the Company (other than any such failure resulting from your
incapacity due to physical or mental illness); (ii) an act or omission that
constitutes willful misconduct, gross negligence or fraud;
(iii) misappropriation, embezzlement or dishonesty with respect to your duties
with the Company, or (iv) conviction or entering a plea of guilty or no contest
to a felony.

You will be eligible to participate in Exide’s Annual Incentive Plan (AIP) for
FY2012, in accordance with the terms of the AIP Plan. Your target payout in the
AIP Plan of 50% of your annual base salary will be pro-rated based on your start
date. Effective with FY2012, you will also be eligible to participate in Exide’s
Annual Long Term Performance Program (“the Program”), in accordance with the
terms of the Program, at a target grant equal to 100% of your annual base
salary. Upon hire, the Company will also grant you an equity grant of 100,000
shares of restricted common stock pursuant to the Company’s 2009 Stock Incentive
Plan (“the Plan”), to cliff vest following your third year of continuous
employment with the Company.

You will be eligible to participate in such standard employee benefits offered
by the Company for senior executives, in accordance with the eligibility
requirements and under the terms of such plans, including, without limitation,
the Company’s automobile and standard relocation allowance policies. You will
receive a monthly automobile allowance of $950.00, subject to the terms of the
standard automobile policy. All benefits commence the first of the month after
you have been on the payroll for 60 days.

You will be entitled to four (4) weeks of paid vacation per year, to be used and
accrued according to the Company’s policy as it may be established from time to
time.

Consistent with Exide’s commitment to provide a drug-free work environment for
all employees, this offer is contingent upon your successful completion of a
pre-placement drug screen as well as satisfactory results of previous employment
verification and background investigation check. This offer is also contingent
upon verification of your Employment Eligibility (on Form I-9).



--------------------------------------------------------------------------------

Further, you acknowledge that by accepting this offer, you are confirming that
you are not party to any existing employment contract or non-compete agreement
that would be violated by your immediate employment with Exide Technologies or
would in any way limit your employment with Exide Technologies.

You further acknowledge and agree that this offer letter is not a contract of
employment or an offer of a contract for employment. Exide Technologies is an
at-will employer. Employment with Exide Technologies may be terminated with or
without cause and with or without notice at any time at your option or the
Company’s option. You also acknowledge and agree, however, that your repayment
obligations under the Inducement Awards set forth above are valid and binding
obligations on your part and which are enforceable by Exide under Georgia law.

If the terms we have presented are agreeable, please sign below where indicated
no later than October 14, 2011 and return the original letter to my attention,
and keep a copy for your records. Failure to respond by October 14, 2011 shall
result in the withdrawal of this offer. Should you have any questions relating
to the contents of this letter, please feel free to contact me.

We look forward to having you join the Exide Technologies team. I am confident
your contributions will be beneficial to both of us.

Sincerely,

James R. Bolch

Chief Executive Officer

If the terms we have presented are agreeable, please sign below by the
above-mentioned date and return this letter.

 

/s/ R. Paul Hirt, Jr.                                      October 14, 2011

   

R. Paul Hirt, Jr.

Signature   Date     Print Name

 

Page 2